                     Case 1:19-mc-00145-TSC Document 96 Filed 06/08/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                         Keith Nelson                          )
                             Plaintiff                         )
                                v.                             )      Case No. 19-mc-00145 (TSC)
                      William Barr, et al.                     )      In the Matter of the Federal Bureau of Prisons'
                            Defendant                          )      Execution Protocol Cases
                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Keith Nelson, Plaintiff                                                                                         .


Date:          06/08/2020                                                              s/ Dale A. Baich
                                                                                          Attorney’s signature


                                                                              Dale A. Baich (Ohio Bar No. 0025070)
                                                                                     Printed name and bar number
                                                                        Federal Public Defender Office - District of Arizona
                                                                               850 West Adams Street, Suite 201
                                                                                     Phoenix, Arizona 85007

                                                                                                Address

                                                                                        dale_ baich@fd.org
                                                                                            E-mail address

                                                                                          (602) 382-2700
                                                                                          Telephone number

                                                                                          (602) 889-3960
                                                                                             FAX number
